Citation Nr: 1123475	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dystonia of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United Navy from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision from the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied the Veteran's claim for service connection for dystonia of the cervical spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran contends that he has dystonia and atrophy of the cervical spine.  Service connection has been established for dystonia in the right shoulder due to the trauma of dislocating it while in service.  The Veteran alleges that the service-connected dystonia of the right shoulder spread to his neck, and was fully developed in both the neck and shoulder before his service separation in October 1969.  

A medical examination is required to determine if the dystonia in the Veteran's neck (cervical spine) was caused or aggravated by the in-service trauma or was caused or aggravated by the service-connected dystonia of the right shoulder.  VA must provide a veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran states that he had a stiff neck and had problems turning his neck throughout the 1970s.  During that time, the Veteran states he saw several doctors who did not accurately diagnose his condition because medical knowledge of dystonia was limited at the time.  In 1983, the Veteran received a diagnosis of torticollis, also known as dystonia, of the cervical musculature.  Medical records reveal neck complaints from the Veteran dating back to 1982.  The Veteran's private medical physician is unable to give an opinion as to the source of the Veteran's dystonia of the cervical spine because, he indicates, medical science does not fully understand the causes of dystonia.

The Veteran received a VA examination in July 2009; however, the opinion provided was inadequate because the bases for the opinions were not given.  The VA examiner indicated that the dystonia of the cervical musculature is an independent condition, but did not explain what evidence or medical knowledge suggested the independent etiology, and did not suggest the likely etiology of the dystonia of the cervical musculature.  The VA examiner addressed the question of whether the Veteran's dystonia of the cervical spine is secondary to his service-connected right shoulder dystonia, but did not give an adequate rationale to support the finding.  Likewise, the examiner did not give a reason for the direct service connection opinion that the cervical musculature was not related to the in-service trauma to the Veteran's right shoulder.  

Remand is required to obtain a competent and complete medical opinion that addresses both direct service connection and service connection secondary to the service-connected right shoulder dystonia, and gives an adequate rationale to support the findings.


Accordingly, the case is REMANDED for the following action:

1.  Request the VA examiner who conducted the July 2009 examination review the relevant documents in the claims file and offer the following addendum opinions:

A. What is the most likely etiology of the Veteran's spastic torticollis or dystonia of the cervical musculature?

B. What is the basis for your July 2009 opinion that the Veteran's spastic torticollis or dystonia of the cervical musculature is an independent condition not related to the in-service trauma to the right shoulder during service?  

In answering this question, please state your opinion as to whether at least as likely as not that the Veteran's spastic torticollis or dystonia of the cervical musculature is caused by the same in-service trauma that caused the service-connected disability of the right shoulder.  In answering this question, please discuss whether there is evidence that the spastic torticollis or dystonia of the cervical musculature was present during service or at the time of service separation in October 1969.

C. What is the basis for your July 2009 opinion that the Veteran's spastic torticollis or dystonia of the cervical musculature is not related to the right shoulder disability?  

In answering this question, please state your opinion as to whether at least as likely as not that the Veteran's spastic torticollis or dystonia of the cervical musculature is caused by or aggravated by the service-connected disability of the right shoulder (subluxation and dystonia).  Aggravation means a permanent worsening in severity, rather than just a flare-up of symptoms.

2.  If the VA examiner who conducted the July 2009 examination is not available, then schedule the Veteran for a VA orthopaedic examination.  The relevant documents in the claims file should be reviewed in connection with the examination.  The examiner should identify the extent of the Veteran's cervical spine disorder, if any, including specifically any spastic torticollis or dystonia of the cervical musculature.  The examiner should offer an opinion as to whether any currently diagnosed cervical spine disability is as least as likely as not caused or aggravated by the Veteran's active military service, particularly the trauma to the right shoulder during service.  

The examiner should also offer an opinion as to whether any currently diagnosed cervical spine disability is at least as likely as not caused or aggravated by the Veteran's service-connected disability of the right shoulder (subluxation and dystonia).  

In so opining, the examiner should discuss his or her rationale for both findings in light of the Veteran's reported medical history and current medical knowledge.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

